PRICE, Judge.
The defendant entered a plea of guilty to an indictment charging that he “did transport, in quantities of five gallons or more, prohibited liquors or beverages, the sale, possession or transportation of which is prohibited by law,” etc. He was adjudged guilty by the court and sentenced to the penitentiary for one year and one day.
On appeal it is contended that the indictment is fatally defective because it fails to allege that the transportation of said liquors was “contrary to law,” and that said transportation was in a dry county.
The indictment, which was not tested by demurrer or otherwise, substantially followed the language of the statute. Title 29, Section 187, Code; Oldham v. State, 37 Ala.App. 251, 67 So.2d 52, certiorari denied 259 Ala. 507, 67 So.2d 55; Mattison v. State, 37 Ala.App. 678, 75 So.2d 682, certiorari denied 261 Ala. 699, 75 So.2d 683.
The Supreme Court, affirming this court on certiorari in Harris v. State, 248 Ala. 389, 27 So.2d 797, held that an indictment was not void because it did not contain the allegations, the omission of which is insisted upon as rendering the present indictment fatally defective.
Affirmed.